Per Curiam.
Petition for partition, by the appellees against the appellant and others. There was judgment awarding partition, and commissioners appointed to make such partition, and from this interlocutory judgment or order, the appeal is taken, there having been no return made by the commissioners, and the proceeding not having been finally disposed of by the Court below. In such case no appeal lies to this Court. This was settled in Griffin v. Griffin, 10 Ind. R. 170.
The appeal is dismissed at the cost of the appellant.